Name: Commission Regulation (EEC) No 2397/84 of 20 August 1984 amending for the fifth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: information technology and data processing;  marketing;  foodstuff;  beverages and sugar
 Date Published: nan

 21 . 8 . 84 Official Journal of the European Communities No L 224/ 19 COMMISSION REGULATION (EEC) No 2397/84 of 20 August 1984 amending for the fifth time Regulation (EEC) No 997/81 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208 /84 (2), and in particular Article 54 (5) thereof, Whereas Council Regulation (EEC) No 355/79 ('), as last amended by Regulation (EEC) No 2056/84 (4), lays down general rules for the description and presenta ­ tion of wines and grape musts ; Whereas Commission Regulation (EEC) No 997/81 (5), as last amended by Regulation (EEC) No 2337/84 (6), lays down detailed rules for the description of wines and grape musts ; whereas practical experience with this Regulation has revealed the need for a number of amendments ; Whereas there is an evident risk of rectified concen ­ trated grape must being used fraudulently to enrich or sweeten wines or other food products ; whereas provi ­ sion should therefore be made that this product may be put into circulation only in standardized containers designed to facilitate controls or, where in bulk, subject to strictly defined conditions ensuring effective monitoring of its transport and use ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby inserted in Regulation (EEC) No 997/81 ; 'Article 18a 1 . Pursuant to Articles 22 ( 1 ), 40 (2) and 41 (3) of Regulation (EEC) No 355/79 , rectified concen ­ trated grape must may be put into circulation in the Community only in containers : (a) with a nominal volume of 10, 25, 50, 100, 1 000 , 2 000 or 5 000 litres ; (b) which :  are fitted with a closing device approved by the competent authority and designed to prevent any possible adulteration or con ­ tamination , or  are not, by their nature, reusable once their content has been used ; (c) which bear on the label or directly imprinted on the container within the same visual field :  the words "rectified concentrated grape must" in characters of a height not less than 60 mm in the case of containers with a nominal volume of 10, 25 or 50 litres and of not less than 120 mm in the case of con ­ tainers with a nominal volume of 100 , 1 000 , 2 000 or 5 000 litres,  the sugar content in grams of reducing sugar per litre and per kilogram,  the other obligatory particulars . 2 . By way of exception to paragraph 1 , rectified concentrated grape must may be put into circula ­ tion in bulk in containers of a nominal volume of 5 000 litres or more, fitted with a sealing or closing device approved by the competent Member State in cases where : (a) the entire load carried by a transport vehicle is for delivery to a single establishment in which the rectified concentrated grape must is to be :  employed in the making of wine , or  packaged for sale in accordance with para ­ graph 1 ; (b) transport is between two plants of the same manufacturer of rectified concentrated grape must. In the cases referred to in (a) the recipient* of the load shall inform the authority designated by the Member State where the establishment is situated of the arrival of the vehicle before it is unloaded .' (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 0 OJ No L 115, 1 . 5 . 1984, p. 77 . (3) OJ No L 54, 5 . 3 . 1979 , p. 99 . 0 OJ No L 191 , 19 . 7 . 1984, p. 3 . O OJ No L 106, 16 . 4 . 1981 , p. 1 . M OJ No L 215, 11 . 8 . 1984, p. 9 . Article 2 This Regulation shall enter into force on 1 September 1985 . No L 224/20 Official Journal of the European Communities 21 . 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1984. For the Commission Poul DALSAGER Member of the Commission